DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.

This action is responsive to communications:  The application filed 9/2/2016 as well as the most recent Response with amendment and remarks filed 3/28/2021. The instant application is a reissue application of US Pat 8,825,024 to Anderl et al, issued 9/2/2014 from US Pat App Ser No 14/024,763, filed 9/12/2013 as a Continuation of US Pat App Ser No 12/272,806, filed 11/18/2008 (now US Pat 8,559,984). 

Claims 1-20 were initially pending in the application.  By way of a preliminary amendment, claims 21 and 22 were added. By the most recent amendment of 7/15/2020, claim 24 was added, and now claims 1-4 and 6-20 are pending.  

This action is Final.
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,825,024 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Response to Amendment
The amendment filed 3/28/2021 proposes amendments to claims that do not comply with 37 CFR 1.173(c), which sets forth the manner of making amendments in reissue applications.  
The instant amendment does not specifically address previously-presented new claims 21, 22, and 24. Note that while Patent Owner’s Remarks state the intention to cancel said claims, and thus the Office will be treating them as canceled, MPEP 1453 states that added or issued claims canceled in a reissue application be canceled “by a statement canceling the claim without presentation of the text of the claim.” 37 CFR 
A supplemental paper correctly amending the reissue application is required. Any amendment filed after final rejection that does not cure these insufficiencies will not be entered into the record and will be considered non-responsive.


Reissue Declaration
It is noted that Patent Owner filed a new Declaration with his Response of 3/28/2021. This Declaration discloses as an error the lack of presenting the newly-added matter of amended claim 1, that is, narrowing. However, the Declaration states that the Patent Owner previously claimed less than he had the right to claim, that is, broadening. As the Examiner has determined that the instant claims are narrower than the issued claims, this Declaration is accepted as to a narrowing reissue. However, if in the future a broadened claim is presented, this Declaration will no longer be acceptable.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“call termination detection module”, claim 12
“service communication module”, claim 12
“acceptance and declination detection module”, claim 12
“message creation module”, claim 12
“delivery engine”, claim 12
“billing engine”, claim 18
“message database”, claim 20.
Certain claim terms here are being interpreted as not falling under the ambit of 35 USC 112f/sixth paragraph, as established in the previous Office action:
“processor”, claim 12

The reasons for finding these claim terms as invoking or failing to invoke 35 USC 112f/sixth paragraph, and their interpretation thereunder, in the previous Office action are incorporated by reference herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 includes both steps of accepting and declining a message service in the same method. Looking to the disclosure, the Examiner is unable to find a description of both being performed in a single scenario, rather it is taught that they are alternatives. Claims 2-4 and 6-11 are rejected as being based on claim 1.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites modules of a system including 1) a call termination detection module, 2) a service communication module, 3) an acceptance and declination detection module, 4) a message creation module, and 5) a delivery engine. 
As noted above, these terms are being interpreted under 35 USC 112f/sixth paragraph. Thus the corresponding structure for these five claim terms must be disclosed in the specification itself in a way that one skilled in the art will understand what structure will perform the recited function:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function. See Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1999). 
…
If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b).

MPEP 2181(II)(A).
Claim limitations “call termination detection module”, “service communication module”, “acceptance and declination detection module”, “message creation module”, and “delivery engine” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Looking to the disclosure, there is no specific structure disclosed for the modules described. Rather, there is merely a generic statement in col. 6 l. 57-col. 7 l. 5 that methods described in the patent may be implemented via software or hard-wired or custom circuitry (that is, software or hardware). This is insufficient disclosure as to the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
	Claims 13-20 are rejected based on a dependence on claim 12.

Claim Rejections - 35 USC § 251
Claims 1-4 and 6-11 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as noted above with regards to 35 USC 112, first paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6-8, 13, 15, 16, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat 6,104,786 to Gibilisco et al. (of record) in view of US Pat 8,897,426 to Ramanathan et al. (newly cited).
	As to claim 1, Gibilisco discloses:
A method of completing a call attempt made by a first party to a second party, said method comprising:
Gibilisco discloses a method of completing a call attempt made by a first party (1) to a second party (2). Gibilisco at FIG 1 and col. 2 ll. 24-34.
detecting a failure of completion of said call attempt made by said first party on a first network to contact said second party on a second network, by said first network, wherein said second network is one of said first network and one of a plurality of networks excluding the first network;
Gibilisco discloses detecting a failure of completion of said call attempt made by said first party on a first network to contact said second party on a second network wherein the two are the same network. Gibilisco at FIGS 1-3 and col. 3 ll. 52-56, col. 4 ll. 1-38. Thus said second network is one of said first network and one of a plurality of networks excluding the first network. 
communicating availability of a messaging service to the first party, by the first network;
Gibilisco discloses communicating availability of a messaging service to the first party by the first network. Gibilisco at col. 3 ll. 19-34 and col. 4 ll. 35-39. 
detecting, by the first network, an acceptance of said messaging service by the first party, based on not receiving a response from the first party until completion of a predefined timeout period;
Gibilisco discloses receiving, by the first network, an acceptance of said messaging service by the first party based on receiving an implicit predefined timeout. 62, as well as col. 5 ll. 3-6 noting a timeout process when a response is not detected. If the first user then accepts during the timeout period via step 134 leading back to prompt 120 in FIG 3 and the above description and col. 5 ll. 6-15, this is read as receiving an acceptance based on a predefined timeout.
receiving, by the first network, based on said acceptance of said messaging service by the first party, a message created by the first party using a user communication device of the first party, after the completion of the predefined timeout period, and delivering said created message to the second party on a user communication device of the second party;
Gibilisco discloses receiving, by the first network, a message created by the first party using a user communication device of the first party and delivering said created message to the second party on a user communication device of the second party. Gibilisco at col. 8 ll. 35-48 and col. 8 ll. 49-52, col. 9 ll. 4-36.
detecting, by the first network, a declination of said messaging service by the first party, based on said calling party manually terminating said call attempt prior to the completion of the predefined timeout period;
Gibilisco discloses the network detecting a declination of the messaging service based on the calling party manually terminating the call attempt prior to the completion of a timeout period. Gibilisco at col. 4 ll. 35-39, noting that the availability of the messaging service is communicated to the first party prior to manual call termination by the first party, and that such would not complete the process of a message. As the calling party may hang up at any time, such a feature is inherently available prior to the completion of the timeout period. Note that a calling party may call multiple times, thus a 
not billing said calling party, by said first network, when said calling party manually terminates said call attempt prior to said completion of said predefined timeout period;
	Gibilisco does not disclose that the calling party is billed if they hang up before picking an option such as leaving a message, and it was the standard in telephony systems at the time to not bill a calling party for hanging up when the calling party does not pick up the phone.
whereby the call attempt made by the first party to the second party is completed.
	In Gibilisco, the leaving of a message completes the call attempt as the claim defines it.
While Gibilisco does not expressly disclose both acceptance and declination of the messaging service in a single method, such would have been an obvious use of the method of Gibilisco as the calling party may call multiple times, and accept or decline the messaging service in either one.
	Gibilisco fails to disclose delivering a missed call notification to the second party on the second network based on said declination of said messaging service.
	To that end, Ramanathan discloses an analogous art, namely a method for controlling a voice mail system, whereby a voice mail system may provide the means for a calling party to leave a message for a called party. Ramanathan at col. 1 ll. 18-37. Further, Ramanathan discloses that if a calling party hangs up prior to recording a message, the system will send the called party a missed call notification. Id. at col. 6 ll. 36-52.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 3,
wherein the incomplete call attempt is detected based on occurrence of one of a busy signal, an out of coverage signal, an unreachable signal, congestion of one or more of the first network and the second network, an unanswered signal from the second party, and manual call termination by the first party.
Gibilisco discloses that the call attempt termination is detected based on occurrence of one of a busy signal, an out of service, or unanswered signal from the second party. Gibilisco at col. 4 ll. 1-38. 

As to claim 4,
wherein said availability of the messaging service is communicated by one of a voice call, a short message service message, and an alert based on unstructured supplementary service data.
The availability of the service of Gibilisco is communicated during a voice call and thus said availability of the messaging service is communicated by one of a voice call. 
As to claims 6 and 7,
wherein the first party is not billed for said communication of said availability of the messaging service.
further comprising a step of billing the first party for said delivery of the created message.
Gibilisco discloses a possible charge for delivery of the message at col. 7 ll. 60-64, and does not disclose any charge for communicating the availability of the messaging service. 
As to claim 8,
wherein said availability of the messaging service is communicated to the first party prior to manual call termination by the first party.
Gibilisco discloses that the availability of the messaging service is communicated to the first party prior to manual call termination by the first party. Gibilisco at col. 4 ll. 35-39. 

	

As to claim 12, Gibilisco discloses:
A system for completing a call attempt made by a first party to a second party, comprising a first network, a second network, a user communication device of said first party, a user communication device of said second party and modules resident on said first network and said user communication device, said modules comprising:
a call termination detection module on said first network for detecting failure of completion of said call attempt made by said first party on said first network to contact said second party on a second network, wherein said second network is one of said first network and one of a plurality of networks excluding the first network;
Gibilisco discloses a system for completing a call attempt made by a first party (1) to a second party (2). Gibilisco at FIG 1 and col. 2 ll. 24-34. Gibilisco discloses a call termination detection module on a first network for detecting failure of completion of said call attempt made by said a first party on a first network to contact said second party on a second network wherein the two are the same network. Gibilisco at FIGS 1-3 and col. 3 ll. 52-56, col. 4 ll. 1-38. Thus said second network is one of said first network and one of a plurality of networks excluding the first network. 
a service communication module on said first network for communicating availability of a messaging service to the first party;
Gibilisco discloses service communication means on the first network availability of a messaging service to the first party by the first network. Gibilisco at col. 3 ll. 19-34 and col. 4 ll. 35-39. 
an acceptance and declination detection module on said first network for detecting an acceptance of said messaging service by the first party, based on not receiving a response from the first party until completion of a predefined timeout period;
Gibilisco discloses detection means for receiving, by the first network, an acceptance of said messaging service by the first party based on receiving an implicit 62, as well as col. 5 ll. 3-6 noting a timeout process when a response is not detected. If the first user then accepts during the timeout period via step 134 leading back to prompt 120 in FIG 3 and the above description and col. 5 ll. 6-15, this is read as receiving an acceptance based on a predefined timeout.
a message creation module on said user communication device of the first party for receiving inputs from the first party to create a message to be delivered to the second party on said acceptance of said messaging service, based on said acceptance of said messaging service by the first party;
said acceptance and declination detection module on said first network for receiving said created message, based on said acceptance of said messaging service by the first party, after the completion of the predefined timeout period;
a delivery engine on said first network for delivering said created message to the second party on said user communication device of the second party;
Gibilisco discloses means for receiving, by the first network, a message created by the first party using a user communication device of the first party and delivering said created message to the second party on a user communication device of the second party. Gibilisco at col. 8 ll. 35-48 and col. 8 ll. 49-52, col. 9 ll. 4-36. This reads a message creation means on the user device and the calling device microphone is an input means. 

said acceptance and declination detection module for detecting a declination of said messaging service by the first party, based on said calling party manually terminating said call attempt prior to the completion of the predefined timeout period;
Gibilisco discloses the network means detecting a declination of the messaging service based on the calling party manually terminating the call attempt prior to the 
a billing engine for not billing said calling party, by said first network, when said calling party manually terminates said call attempt prior to said completion of said predefined timeout period.
Gibilisco does not disclose that the calling party is billed if they hang up before picking an option such as leaving a message, and it was the standard in telephony systems at the time to not bill a calling party for hanging up when the calling party does not pick up the phone. In Gibilisco, the leaving of a message completes the call attempt as the claim defines it.
	Gibilisco fails to disclose delivering a missed call notification to the second party on the second network based on said declination of said messaging service.
	To that end, Ramanathan discloses an analogous art, namely a method for controlling a voice mail system, whereby a voice mail system may provide the means for a calling party to leave a message for a called party. Ramanathan at col. 1 ll. 18-37. Further, Ramanathan discloses that if a calling party hangs up prior to recording a message, the system will send the called party a missed call notification. Id. at col. 6 ll. 36-52.
Therefore it would have been obvious to one of ordinary skill in the art to add such a feature to Gibilisco. Both references are analogous art in that they both teach sending a voice message to a called party when the called party is not available. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 13,
wherein said call termination detection module detects the incomplete call attempt based on occurrence of one of a busy signal, an out of coverage signal, an unreachable signal, congestion of one or more of the first network and the second network, an unanswered signal from the second party, and manual call termination by the first party.
Gibilisco discloses that the call attempt termination is detected based on occurrence of one of a busy signal, an out of service, or unanswered signal from the second party. Gibilisco at col. 4 ll. 1-38. 
As to claim 15,
wherein said service communication module communicates said availability of the messaging service by one of a voice call, a short message service message, and an alert based on unstructured supplementary service data.
The availability of the service of Gibilisco is communicated during a voice call and thus said availability of the messaging service is communicated by one of a voice call. 

As to claim 16,
wherein said service communication module communicates said availability of the messaging service prior to manual call termination by the first party.
Gibilisco discloses that the availability of the messaging service is communicated to the first party prior to manual call termination by the first party. Gibilisco at col. 4 ll. 35-39. 
As to claims 18 and 19,
further comprising a billing engine for billing the first party for said delivery of the created message.
wherein said billing engine does not bill the first party for the communication of the availability of the messaging service.
Gibilisco discloses a possible charge for delivery of the message at col. 7 ll. 60-64, and does not disclose any charge for communicating the availability of the messaging service. 

Claims 2, 10, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibilisco in view of Ramanathan as applied to claim 1 above, and further in view of US Pat 6,154,644 to Murray (of record).
As to claim 2, Gibilisco in view of Ramanathan discloses the invention of claim 1, but fails to disclose that the messaging service is one or more of a short messaging service, a voice short messaging service, a multimedia messaging service, and a multimodal messaging service. 
Murray discloses an analogous art, namely a message delivery system (FIG 1 and whereby a calling party attempts to call a called party (MS-A and MS-B), a 
Therefore it would have been obvious to one of ordinary skill in the art to add such a feature to Gibilisco in view of Ramanathan. All three references are analogous art in that they both teach sending a voice message to a called party when the called party is not available. Murray merely discloses an additional feature for contacting the called party which would operate in more modern telephony systems available at the time of the invention such as mobile networks and offer a choice of call handling options when the called party is not available (col. 1 ll. 42-44). Lastly, such would have been understood by one of ordinary skill in the art to merely be an example of combining existing prior art elements, each performing the same function in combination as they do separately, to yield predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
As to claim 10, Gibilisco in view of Ramanathan discloses the invention of claim 1, but fails to disclose that said step of creating the message by the first party comprises recording one or more of a text short messaging service message, a voice short messaging service message, a multimedia messaging service message, and a multimodal message using said communication device of the first party.
Murray discloses an analogous art, namely a message delivery system (FIG 1 and whereby a calling party attempts to call a called party (MS-A and MS-B), a connection is unable to be made, and the called party is provided options to compose 
Therefore it would have been obvious to one of ordinary skill in the art to add such a feature to Gibilisco. Both references are analogous art in that they both teach sending a voice message to a called party when the called party is not available. Murray merely discloses an additional feature for contacting the called party which would operate in more modern telephony systems available at the time of the invention such as mobile networks and offer a choice of call handling options when the called party is not available (col. 1 ll. 42-44). Lastly, such would have been understood by one of ordinary skill in the art to merely be an example of combining existing prior art elements, each performing the same function in combination as they do separately, to yield predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 11, in Murray such messages are sent in their associated format.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibilisco in view of Ramanathan as applied to claim 1 above, and further in view of US Pat PGPUB 2003/0169865 to Oren, of record.
As to claim 9, Gibilisco in view of Ramanathan discloses the method of claim 1, but fails to disclose that said availability of the messaging service is communicated to the first party after manual call termination by the first party.
FIG 3 and PARA [0025]), wherein a message stating that the called party being unavailable and offering messaging options thereto may be presented to the calling party after the call attempt is terminated (Id. at steps 302, 304). 
Therefore it would have been obvious to one of ordinary skill in the art to add such a feature to Gibilisco in view of Ramanthan. Both references are analogous art in that they both teach a called party being informed when the called party is not available. Oren merely discloses an additional feature such that when a party that terminated a call abruptly may be made aware of the ability of a service. Lastly, such would have been understood by one of ordinary skill in the art to merely be an example of combining existing prior art elements, each performing the same function in combination as they do separately, to yield predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibilisco in view of Ramanathan as applied to claim 12 above, and further in view of US Pat 6,154,644 to Murray, of record.
As to claim 14, Gibilisco in view of Ramanathan discloses the invention of claim 12, but fails to disclose that said step of creating the message by the first party comprises recording one or more of a text short messaging service message, a voice short messaging service message, a multimedia messaging service message, and a multimodal message using said communication device of the first party.

Therefore it would have been obvious to one of ordinary skill in the art to add such a feature to Gibilisco in view of Ramanathan. All three references are analogous art in that they both teach sending a voice message to a called party when the called party is not available. Murray merely discloses an additional feature for contacting the called party which would operate in more modern telephony systems available at the time of the invention such as mobile networks and offer a choice of call handling options when the called party is not available (col. 1 ll. 42-44). Lastly, such would have been understood by one of ordinary skill in the art to merely be an example of combining existing prior art elements, each performing the same function in combination as they do separately, to yield predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibilisco in view of Ramanathan as applied to claim 12 above, and further in view of US Pat PGPUB 2003/0169865 to Oren, of record.
As to claim 17, Gibilisco in view of Ramanathan discloses the method of claim 12, but fails to disclose that said availability of the messaging service is communicated to the first party after manual call termination by the first party.
FIG 3 and PARA [0025]), wherein a message stating that the called party being unavailable and offering messaging options thereto may be presented to the calling party after the call attempt is terminated (Id. at steps 302, 304). 
Therefore it would have been obvious to one of ordinary skill in the art to add such a feature to Gibilisco in view of Ramanathan. All three references are analogous art in that they both teach a called party being informed when the called party is not available. Oren merely discloses an additional feature such that when a party that terminated a call abruptly may be made aware of the ability of a service. Lastly, such would have been understood by one of ordinary skill in the art to merely be an example of combining existing prior art elements, each performing the same function in combination as they do separately, to yield predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibilisco in view of Ramanathan as applied to claim 12 above, and further in view of US Pat PGPUB 2003/0169865 to Oren, of record.
	As to claim 20, Gibilisco in view of Ramanathan discloses claim 12 above, and further discloses billing a first party for sending a message as noted above, and further discloses a database for storing user preference data (col. 7 ll. 45-47, which reads communication information of the messaging service), and further discloses that the and col. 7 ll. 61-64. Since the database comprises subscriber data, this reads as the provision of information on billing the first party), but fails to disclose that the database further stores said messages created by the first party. 
Oren discloses an analogous art, namely a system for providing means to message a called party by a calling party when the called party is not available (FIG 3 and PARA [0025]), further comprising means for storing messages (PARA [0020], which reads a database).
Therefore it would have been obvious to one of ordinary skill in the art to add such a feature to Gibilisco in view of Ramanathan. All three references are analogous art in that they both teach a called party being informed when the called party is not available. Oren merely discloses an additional feature that operates within well-known systems. Lastly, such would have been understood by one of ordinary skill in the art to merely be an example of combining existing prior art elements, each performing the same function in combination as they do separately, to yield predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).


Response to Arguments
Patent Owner provides arguments in pp. 12-28 of his Response of 3/28/2021.
As to the rejection under 35 USC 112(b)/second paragraph (Remarks at 13), the Examiner notes that while Patent Owner has amended claim 12 to remove the processor requirement, as noted in the previous Office action, “module” is a non-structural term. As the claimed “modules” are claimed functionally in means-plus-function format, and as established are being interpreted under the ambit of 35 USC 112f/sixth paragraph, the Examiner looks to the written description for structure to interpret the claim. MPEP 2181(II). Looking to the disclosure, it is noted that the “modules” claimed are not described in any structural manner. The module is not described as any particular form of hardware or any program or algorithm executable in a generic processor. FIGS 2-3 and the portion of the specification which describes these figures describes the ”modules” as part of a “system for completing a call attempt”, however there is no specific structure as to what constitutes a “module”. This means that the disclosure lacks an adequate description of a structure corresponding to the various claimed “modules” in a way that one skilled in the relevant art would understand what particular structure performs the recited function. MPEP 2181(II)(A).
	As the claimed “modules” are not described structurally, nor algorithmically, the claim is properly rejected under 35 USC 112b/second paragraph as indefinite. Patent Owner previously argued that col. 6 l. 57-col. 7 l. 8 of his specification supports this structure, but such is merely a statement that “methods and algorithms described herein may be implemented in a computer readable medium”, whereas the “modules” described in FIG 2 and claimed in claim 12 are not disclosed as algorithms to which one structure must be disclosed.  
As to the rejection under 35 USC 102(b) (Remarks at 15-28), the Examiner finds Patent Owner’s arguments not persuasive. Patent Owner asserts that Gibilisco discloses a timeout counter whereby the caller will be disconnected when it reaches a maximum value, citing FIG 3 of Gibilisco. The Examiner in response notes that while the timeout counter is counting, the calling party is prompted again to decide whether or not he or she wishes to avail themselves of the message service (see, inter alia, element 134 which determines if calling party has not yet timed out, and then directs the method back to prompting element 120). As the receiving by the system of an acceptance by the calling party here occurs during the timeout counter counting up, it is read as being based on a timeout as claimed. 
As to manually terminating a call attempt before then, as Gibilisco is a telephony system, the calling party may call up at any time, and Gibilisco’s system specifically reminds the calling party of this fact, offering “hang up” as an option for them. Gibilisco at FIG 3 element 125.
As to newly-added elements of the claim, the Examiner finds such arguments moot in view of the new ground of rejection above.
As to the rejection under 35 USC 103(a) (Remarks at 19), the Examiner notes that Patent Owner’s arguments as to dependent claims 9 and 17 are based on his arguments as to claims 1 and 12 being allowable over Gibilisco, which are found not persuasive above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, specifically as to messaging in a telephony system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571) 272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Signed,
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferees:	/JOSEPH R POKRZYWA/                      Primary Examiner, Art Unit 3992                                                                                                                                                                                  
/M.F/Supervisory Patent Examiner, Art Unit 3992